DETAILED ACTION
An amendment, amending claims 1, 2, 5, 9, 15, 17 and 19, was entered on 8/5/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the newly cited limitations concerning the first, second and third pressures.  This is not persuasive.  Rudolph teaches setting an initial gas pressure, a second gas pressure of 20-35 torr and a third gas pressure which is higher than the first and lower than the second (7:17-59).  Rudolph fails to teach that the first pressure is less than 1 torr or what percentage of the second pressure the third pressure is.  However, Naslain teaches a process of densifying a ceramic matrix composite preform via CVI (Abst.) and explains that the pressure selected can be used to control the texture and phase of the formed matrix material (Abst.; § 3.2, Fig. 6).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have set the pressure conditions in Rudolph such that the first pressure is 0.01-1 torr and 1-20% of the second pressure and the third pressure is 25-75% of the second pressure with the predictable expectation of success depending on the desired texture and phase of the formed material.  While these values are not specifically taught, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A).  In the absence of unexpected results associated with these values, the combined method of Rudolph, as modified by Naslain, renders these values obvious.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 7,892,646) in light of Naslain et al. (Solid State Ionics 141-142, 2001, pp. 541-48).
Claims 1, 3, 6 and 11:  Rudolph teaches a process of densifying a composite preform via chemical vapor infiltration (“CVI”) (Abst.) comprising the steps of: flowing a ceramic precursor gas through a porous carbon preform (5:16-47, 6:17-27) at an initial gas pressure; raising the pressure to a second gas pressure; and venting the enclosure to achieve a third pressure higher than the first and lower than the second when a maximum pressure is achieved (7:17-59).
Rudolph fails to teach that the first pressure is less than 1 torr or what percentage of the second pressure the third pressure is.  Naslain teaches a process of densifying a ceramic matrix composite preform via CVI (Abst.) and explains that the pressure selected can be used to control the texture and phase of the formed matrix material (Abst.; § 3.2, Fig. 6).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have set the pressure conditions in Rudolph such that the first pressure is 0.01-1 torr and 1-20% of the second pressure and the third pressure is 25-75% of the second pressure with the predictable expectation of success depending on the desired texture and phase of the formed material.  
Claim 2:  Rudolph fails to teach the duration of time that the pressure is kept at the first pressure.  Naslain explains that the duration of treatment at a given pressure will determine the thickness of the layer formed (p. 543, Col. 1, first full paragraph).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a duration of 1-60 minutes for the first pressure treatment depending on the desired amount of material to be deposited at this pressure.
Claim 5:  Rudolph teaches that the second pressure is 20-35 torr (7:38-59).
Claim 8:  Rudolph fails to teach a fourth pressure.  However, Naslain teaches that each pressure selected corresponds to a different texture and/or phase of the deposited material and that multiple pressures may be utilized to generate different layers in the deposited structure (see, e.g., Fig. 6).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a fourth pressure in Rudolph depending on whether additional layers were desired in the final product.
Claim 9:  Rudolph teaches that the third pressure is maintained during the densification reaction (i.e. claimed third pressure maintains matrix deposition under reaction control) (7:17-37).
Claim 10:  Rudolph teaches that the pressure in the vessel allows the flow rate of the gas to control the densification rate (7:37-57)  This corresponds to the claimed the second pressure is maintained until gas diffusion rate controls densification because the second pressure is vented to the lower third pressure when the desired pressure is achieved.
Claims 11-13 and 15-20:  Rudolph teaches that the preform can be any suitable porous article, such as carbon (6:17-28) and that the matrix material can be carbon or a ceramic (5:16-47), but fails to teach SiC/SiC.  Naslain, however, teaches a process for infiltrating a porous preform with a matrix material and explains that suitable composites can either be C/C (as in Rudolph) or SiC/SiC (Abst.).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a silicon carbide preform as the porous preform in a Rudolph with an SiC matrix depending on the desired characteristics of the object formed with the predictable expectation of success.
Claim 14:  Rudolph also teaches adjusting the temperature and flow rate (7:37-57, 8:41-47, e.g.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712                                                                                                                                                                                         /ROBERT A VETERE/Primary Examiner, Art Unit 1712